J-S01009-20
J-S01010-19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :  IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ATWOOD WILLIAMS                            :
                                               :
                       Appellant               : No. 224 EDA 2019

             Appeal from the PCRA Order Entered January 11, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0824001-1993,
                           CP-51-CR-0824211-1993

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ATWOOD WILLIAMS                            :
                                               :
                       Appellant               :   No. 225 EDA 2019

             Appeal from the PCRA Order Entered January 11, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0824001-1993,
                           CP-51-CR-0824211-1993

BEFORE:      BOWES, J., KUNSELMAN, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY BOWES, J.:                           FILED AUGUST 12, 2020

        Atwood Williams appeals from the order that dismissed his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”) in both of the above-

captioned cases.      The notice of appeal for each case includes both docket


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01009-20
J-S01010-19

numbers, which a three-judge panel of this Court had determined was a

violation of our Supreme Court’s decision in Commonwealth v. Walker, 185

A.3d 969 (Pa. 2018) (holding that appellants are required to file separate

notices of appeal at each docket number implicated by an order resolving

issues that involve more than one trial court docket). See Commonwealth

v. Creese, 216 A.3d 1142, 1143 (Pa.Super. 2019). However, on July 9, 2020,

this Court sitting en banc held that, where an appellant files notices of appeal

separately at each implicated docket number, the mandates of Walker have

been satisfied regardless of the inclusion of additional docket numbers on each

notice. See Commonwealth v. Johnson, ___ A.3d ___, 2020 PA Super 164

(Pa.Super. July 9, 2020) (en banc).

      The record before us indicates that the instant appeals comply with

Walker as interpreted by Johnson. Appellant did in fact separately file two

notices of appeal, one at each case’s docket. See Appellant’s Response to

Rule to Show Cause, 9/16/19, at ¶ 4 (explaining that the notice of appeal was

separately docketed for each case number and that the notices bear different

time stamps).    Accordingly, the number of docket numbers listed on the

notices of appeal provide no basis to quash these appeals, which we instead

hereby consolidate pursuant to Pa.R.A.P. 513.

      The PCRA court in its Pa.R.A.P. 1925(a) opinion relied upon the alleged

Walker violation and offered no analysis of the issue Appellant identified in

his Pa.R.A.P. 1925(b) statement. See PCRA Court Opinion, 4/17/19, at 3.


                                      -2-
J-S01009-20
J-S01010-19

Since we have determined that we have jurisdiction to reach the merits of this

appeal, we remand to the PCRA court for the preparation of a Pa.R.A.P.

1925(a) opinion explaining the reasons for its ruling within sixty days of the

date of this order. Thereafter, our Prothonotary shall issue a new briefing

schedule to allow the parties to address the PCRA court’s opinion.

      Case remanded with instructions. Panel jurisdiction retained.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2020




                                    -3-